Title: From Thomas Jefferson to Bernard Peyton, 25 May 1822
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Poplar Forest
May 25. 1822.
I recieve here your favr of the 16th and am equally mortified at my own inattention to furnish you renewals of my notes before I left home as at Jefferson’s failures to do what was regular and necessary to enable you to recieve the money expected. by this date however all is surely brought to rights, and the inconveniences relieved to which these irregularities have exposed you. I found my people here all but without bread, corn scarce in the nbhood and at 4.D cash. from necessity as well as in full confidence you will have recieved our money, I have drawn on you this day in favr Archib. Robertson for 150.D. to pay for our corn. the preparns for a tobo crop here are beyond any thing I ever had. 300,000. hills, four fifths of them in ground newly cleared, and nearly all planted by the favr of the season will I hope make amends for the crop of wheat which is not promising, kindly seasons may still help it. the last year’s tobo now prising will be late at market, as it comes be so good as to pay the carriage. I leave this on the 28th for Monticello where I hope to find a letter of revivel from you. when in cash be so good as to send to that place a case of Bourbon or Java coffee, for I believe it comes in Cases of about 100. weight which with us is but a 4. months supply. let it be securely boxed or barreled agt the pilferings of the boatmen. ever & affect. yoursTh: J.